Order reversed upon the law and the facts, without costs, and motion granted, without costs, to the extent of striking from the complaint the allegations contained in *793paragraph 12; defendant to serve his answer within ten days from the entry of the order herein. We are of opinion that the allegations contained in paragraph 12, to the effect that the loan was usurious, have no place in an action brought for the specific performance of a contract. Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.